DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II of Category I and Species I of Category II in the reply filed on 01/21/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/21/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/950,679, filed on 05/13/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one or respective silicide interface regions" in the 16th and 17th lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace the limitation with “the at least one silicide interface regions”.
Claim 1 recites the limitation "the at least one or respective non-silicide interface regions" in the 20th and 21st lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is recommended to replace the limitation with “the at least one non-silicide interface regions”.
Claim 1 recites the limitation “subsequently” in the 8th line of the claim, which is ambiguous.  It is unclear which process is referred to by the limitation “subsequently”.  It is recommended to replace it with “subsequent to the forming the first metallization structure, ”.
Claim 2 recites the limitation “and which forms between the first metallization regions, the second metallization regions” in the last two lines of the claim, which is ambiguous.  Firstly, it is unclear which element that “which” refers to.  It is recommended to replace “which” with 
Claim 20 recites the limitation “subsequently” in the 8th line of the claim, which is ambiguous.  It is unclear which process is referred to by the limitation “subsequently”.  It is recommended to replace it with “subsequent to the forming the first metallization structure, ”.
Claim 3, 5-8, and 10-14 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6 and 10-12(a)(1) as being anticipated by Nakanishi et al. (JP 2017-063145, please see the machine translation attached in this office action).
Regarding claim 1
Regarding claim 3, Nakanishi et al. teach the method of claim 1, further comprising: forming, prior to forming the second metallization structure (20 and 21; [0029]), a passivation structure (19; Fig. 4, [0023]) at the first side of the semiconductor substrate (the top side of 11/12), the passivation structure (19) covering lateral edges of the first metallization structure (17 and 18) and comprises at least one opening (the center opening of 19) to expose a central part of the first metallization structure (17 and 18; see Fig. 4).
Regarding claim 5, Nakanishi et al. teach the method of claim 1, wherein thermally annealing the first metallization regions (regions 40s of the layer 22; [0026]) comprises: directing a laser beam to the second side of the semiconductor substrate (the bottom side of 11/12; Fig. 6, [0026]) to heat a pattern (40; Fig. 8, [0027]) of the first metallization regions (regions 40s of the layer 22; see Fig. 8) to a temperature that initiates silicidation of the second side of the semiconductor substrate (the bottom side of 11/12; [0027]) where the pattern (40) of the first metallization regions (regions 40s of the layer 22) is in contact with the semiconductor substrate (11 and 12; see Figs. 7 and 8).
Regarding claim 6, Nakanishi et al. teach the method of claim 5, wherein the second side of the semiconductor substrate (the bottom side of 11/12) is heated to a temperature above 1000 °C (about 1000 °C, which can be above 1000 °C; [0004]) by the laser beam (30; Fig. 6, [0004, 0025]).
Regarding claim 10
Regarding claim 11, Nakanishi et al. teach the method of claim 1, wherein: the first metallization structure (17 and 18) comprises a first metal layer (17; Fig. 4, [0023]) and a second metal layer (18; Fig. 4, [0023]) on the first metal layer (17); and the first metal layer (17) is arranged between the first side of the semiconductor substrate (the top side of 11/12) and the second metal layer (18).
Regarding claim 12, Nakanishi et al. teach the method of claim 11, wherein the first metal layer (17) in direct contact with the first side of the semiconductor substrate (the top side of 11/12) and the at least one doping region (15; see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 Nakanishi et al. as applied to claim 5 above, and further in view of Wakabayshi et al. (US 2017/0170280).
Regarding claim 7, Nakanishi et al. teach further comprising: the second side of the semiconductor substrate (the bottom side of 11/12) and the pattern of the first metallization regions (40).
Nakanishi et al. do not teach limiting the heating of the second side of the semiconductor substrate by the laser beam to below a melting point of the pattern of the first metallization regions.
In the same field of endeavor of semiconductor manufacturing, Wakabayshi et al. teach limiting the heating of the second side of the semiconductor substrate (the top side of 10; Fig. 1F; [0046, 0049]) by the laser beam ([0049]) to below a melting point of the pattern of the first metallization regions (16; Fig. 1E, [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Nakanishi et al. and Wakabayshi et al. and to limit the heating of the second side of the semiconductor substrate by the laser beam to below a melting point of the pattern of the first metallization regions as taught by Wakabayshi et al., because this condition is a typical desired condition for achieving the silicide reaction as taught by Wakabayshi et al. ([0043, 0049]). 
Regarding claim 8, Nakanishi et al. teach wherein the second side of the semiconductor substrate (the bottom side of 11/12) and the pattern of the first metallization regions (40).
Nakanishi et al. do not teach limiting the heating of the second side of the semiconductor substrate comprises: scanning the laser beam over the second side of the semiconductor substrate with a scan rate that keeps the heating of the second side of the semiconductor substrate below the melting point of the pattern of the first metallization regions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Nakanishi et al. and Wakabayshi et al. and to limit the heating of the second side of the semiconductor substrate by the laser beam to below a melting point of the pattern of the first metallization regions as taught by Wakabayshi et al., because this condition is a typical desired condition for achieving the silicide reaction as taught by Wakabayshi et al. ([0043, 0049]). 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. as applied to claim 11 above, and further in view of Konrath et al. (US 2016/0276452).
Regarding claim 13, Nakanishi et al. teach wherein: the first metal layer (17) and the second metal layer (18).
Nakanishi et al. do not teach the first metal layer is a molybdenum nitride layer; and the second metal layer is a copper layer or a layer of a copper alloy.
In the same field of endeavor of semiconductor manufacturing, Konrath et al. teach the first metal layer (Schottky junction forming material 151; Fig. 1; [0031]) is a molybdenum nitride layer ([0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Nakanishi et al. and Konrath et al. and 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second metal layer being a copper layer, because Nakanishi et al. teach the second metal layer 18 to be a low resistance metal material ([0017] of Nakanishi et al.) and the copper layer is one of the most common low resistance metal materials used in the semiconductor manufacturing.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. as applied to claim 11 above, and further in view of Okano (US 2011/0272711).
Regarding claim 14, Nakanishi et al. teach the method of claim 11, further comprising: the second metal layer (18), the first side of the semiconductor substrate (the top side of 11/12) and the second side of the semiconductor substrate (the bottom side of 11/12).
Nakanishi et al. do not teach contacting the second metal layer with a heat sink such that the first side of the semiconductor substrate is kept at a temperature below 400 °C when thermally annealing the second side of the semiconductor substrate.
In the same field of endeavor of semiconductor of manufacturing, Okano teaches connecting the first side of the semiconductor substrate (the top side of 2; Fig. 5C, [0124]) with a heat sink ([0124]) such that the first side of the semiconductor substrate (the top side of 2) is kept at a low temperature when thermally annealing the second side of the semiconductor substrate (the bottom side of 2; Fig. 5C, [0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Nakanishi et al. and Okano and to connect the first side of the semiconductor substrate with a heat sink as taught by Okano 
The combination of Nakanishi et al. and Okano teach contacting the second metal layer with a heat sink, because Okano teaches connecting the first side of the semiconductor substrate with a heat sink ([0124]) and Nakanishi et al. teach that the second metal layer (18) is at the first side of the semiconductor substrate (the top side of 11/12).
Okano does not teach the first side of the semiconductor substrate is kept at a temperature below 400 °C.
Parameters such as the temperature of the first side of the semiconductor substrate in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to avoid damages due to the laser annealing ([0124]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the temperature of the first side of the semiconductor substrate within the range as claimed in order to avoid damages due to the laser annealing ([0124]).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2017-063145, please see the machine translation attached in this office action) in view of Okano (US 2011/0272711).
Regarding claim 20, Nakanishi et al. teach a method for manufacturing a semiconductor device ([0001]), the method comprising: providing a semiconductor substrate (11 and 12; Fig. 3; [0020]) comprising a first side (the top side) and a second side (the bottom side); forming at least one doping region (15; Fig. 4; [0023]) at the first side of the semiconductor substrate (the top side of 11/12); forming a first metallization structure (17 and 18; Fig. 4; [0023]) at the first side 
Nakanishi et al. do not teach contacting the first metallization structure with a heat sink such that the first side of the semiconductor substrate is kept at a temperature below 400 °C during the thermal annealing.
In the same field of endeavor of semiconductor of manufacturing, Okano teaches connecting the first side of the semiconductor substrate (the top side of 2; Fig. 5C, [0124]) with a heat sink ([0124]) such that the first side of the semiconductor substrate (the top side of 2) is kept at a low temperature during the thermal annealing ([0124]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Nakanishi et al. and Okano and to connect the first side of the semiconductor substrate with a heat sink as taught by Okano ([0124]), because the heat sink can prevent the semiconductor device structure formed in the first side of the semiconductor substrate from being damaged as taught by Okano ([0124]).
The combination of Nakanishi et al. and Okano teach contacting the first metallization structure with a heat sink, because Okano teaches connecting the first side of the semiconductor 
Okano does not teach the first side of the semiconductor substrate is kept at a temperature below 400 °C.
Parameters such as the temperature of the first side of the semiconductor substrate in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to avoid damages due to the laser annealing ([0124]) during device fabrication.   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the temperature of the first side of the semiconductor substrate within the range as claimed in order to avoid damages due to the laser annealing ([0124]).

Allowable Subject Matter
Claims 15-19 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rupp et al. (US 2008/0258183) teaches forming contacts on the wafers using local heating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        2/13/2021